Citation Nr: 0711776	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  95-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1990 to August 
1991, with six months of prior active service and nearly 13 
years of previous inactive service.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.   In May 2006, the 
Board remanded this issue for additional evidentiary 
development.  The case is again before the Board for 
appellate consideration.

The veteran, in December 2006, appears to have raised claims 
for entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, and entitlement to an increased evaluation for 
service-connected post-traumatic stress disorder.  These 
claims are hereby referred to the RO for appropriate action 
and adjudication.


FINDING OF FACT

The veteran's hypertension clearly and unmistakably pre-
existed his active military service, it did not become 
permanently more disabling during such service, and it is not 
proximately due to or the result of his service-connected 
post-traumatic stress disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.304(b), 3.306, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In June 2003, June and October 2004, and June 2006 letters, 
the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and of the effect of 
this duty upon his claim.  He was told what evidence was 
needed to substantiate his claim, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
September 1995 SOC, and September and December 1997, April 
2000, October 2004, July 2005, and December 2006 SSOC's each 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In June 
2006 correspondence, the veteran was provided with the 
provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are records in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In order to rebut the presumption of soundness, VA must show, 
by clear and unmistakable evidence, that a veteran's 
disability existed prior to service and that it was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence of record clearly indicates that hypertension 
existed prior to the veteran's 1990 to 1991 period of active 
service.  In fact, a VA examination of record suggests that 
it was first diagnosed in 1985.  The service medical records 
(SMRs) indicate that he was treated with medications for this 
condition during service, and that it was described as 
stable.  Private records show that he had undergone a 
treadmill test in 1989 that had been negative for any changes 
consistent with ischemia.  At the time of the July 1991 
active duty separation examination, his blood pressure was 
noted to 135/85.

Voluminous VA and private treatment records developed after 
his discharge from service reflect the veteran's continuing 
treatment for hypertension.  He was noted to be taking 
Lopressor, and then Metoprolol.

The veteran was afforded a VA examination in August 2006.  
The examiner indicated that the entire claims file, to 
include the SMRs, had been reviewed.  The veteran was asked 
why he thought that his hypertension had been made worse by 
service, and he stated that it was his belief that his 
service-connected post-traumatic stress disorder (PTSD) had 
worsened it; he also pointed out that he now had to take more 
medication to control the condition than he needed in 1985.  
He said that he was now taking a larger dose of Metoprolol, 
as well as hydrochlorothiazide.  He commented that sometimes 
on arising he would feel lightheaded, and that he 
occasionally had pounding of the heart.  He also described 
occasional nonexertional, atypical chest pain.  It was noted 
that various treadmill tests performed over the years had 
failed to identify any ischemic changes.  Chest X-rays and 
EKG's had also been normal.

The objective physical examination revealed blood pressure 
readings of 137/90, 141/88, and 138/84.  The examination of 
the heart was essentially within normal limits.  The examiner 
opined as follows:

It is my opinion that this veteran had hypertension 
at least five years prior to entering the service 
and was treated as such while in the service.  He 
has had hypertension since that time and while his 
medication has increased, it has been controlled 
and review of the records at the Phoenix VA Medical 
Center revealed innumerable blood pressure readings 
which are below 140/90.  There is no indication of 
end organ disease with a normal creatinine, absent 
left ventricular enlargement, and no symptoms or 
signs suggestive of coronary artery disease.  

It is my opinion that this pathology of 
hypertension preexisted prior to his military 
service.  Furthermore, there is no indication that 
it was aggravated by his service.  A physical 
examination in the records on 07/09/91 which 
possibly was his exit discharge examination, 
although he was discharged in August of 1991, 
revealed a blood pressure reading of 135/85, so 
that when he left the service, his blood pressure 
was normal and as far as I can determine it has 
been normal all be it controlled on medication 
since that time.  I would, therefore, state that it 
is less likely as not that the military service in 
any way aggravated his hypertension.

With regard to the veteran's claim to me that his 
PTSD aggravated his hypertension: In my view of the 
above laboratory tests, blood pressure readings, 
and other opinions, it is also my opinion that it 
is less likely as not that his PTSD for which he is 
service connection aggravated his hypertension.  

It is true that he is taking more medication for 
his hypertension now than he was when he entered 
the service and while in the service; however, he 
is also 21 years older and 21 years have elapsed 
since that time, and in the normal course and 
progression of hypertension this is what is to be 
expected, and the amount of medication that he is 
taking is relatively minimal for controlled 
hypertension.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for hypertension 
has not been established.  We initially note that it has been 
established by clear and unmistakable evidence that 
hypertension existed prior to the veteran's entry onto active 
duty.  The condition was noted as early as 1985, and the SMRs 
from 1990 to 1991 reflect his continuing treatment for it.

Moreover, after a review of the veteran's claims file, to 
include the service medical records, the VA examiner found in 
August 2006 that the claimed disorder was present prior to 
his active military service.  The evidence also establishes 
clearly and unmistakably that the veteran's hypertension was 
not aggravated by that service.  The objective records 
indicated that his blood pressure was controlled and normal 
at the time of the July 1991 separation examination.  After 
that review and examination, the examiner stated the opinion 
that it was "less likely than not" that his hypertension 
was aggravated during service.  Therefore, since the 
condition was clearly present before service and was not 
aggravated therein, the presumption of soundness at entry 
into service has been rebutted. 

Service connection could still be awarded if there were 
evidence that the pre-existing condition increased in 
severity, beyond its natural progression, during service.  
However, such an increase in severity has not been 
demonstrated in this case.  As discussed above, the veteran's 
hypertension was noted to be controlled in service, and was 
normal at the time of separation.  Moreover, the VA examiner 
opined in August 2006 that this evidence indicated that the 
veteran's service had not aggravated his hypertension.  While 
it is true that the veteran now takes a higher level of 
medication, the examiner observed that this represents a 
natural progression of the disease over the 21-year period 
between the diagnosis in 1985 and the date of the 2006 
examination.  Finally, the examiner opined that the veteran's 
service-connected PTSD has also not aggravated his 
hypertension; this opinion was based upon the thorough review 
of the laboratory tests and blood pressure readings contained 
in the veteran's extensive claims folder.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension.


ORDER

Entitlement to service connection for hypertension is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


